DETAILED ACTION
1. 	Claims 20-47 are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Corrected Non- Final Office Action
3. This Office Action replace the Office Action mailed on 02/17/2020. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 20, 22-24,26-27,29-31.33-34,36-38, 40-45 and 47 are rejected under 35 U.S.C. 102(a) (1)/102(a)(2) as  being anticipated by Charles Thacker hereafter (Thacker), US Patent Application Publication No.: 20050114773, filed on December 23, 20041. 

As to claim 20, Thacker teaches A computing device (Fig.1 [0036], Fig.1 a computer100), comprising: 
(Fig.1 [0036], system memory 120), 
touch screen (Fig.1 [0036], [0038] user may enter commands and information into the computer 100 through input devices, a pointing device 102, or pen 166 and digitalize 165  which is touch screen) include:
 a display for displaying data stored in the memory (Fig.1 [0036],  a monitor 107 or other type of display device designed to display  shape or object generated by the computer and stored in memory 120, wherein the object includes as lines, arrows, circles, squares, rectangles, triangles, and the like), and 
a surface for detecting user indication (Fig.1 [0036], [0038, pen 166 and digitalize 165 which is touch screen. The user insert handwriting by write in digitalize 165 using the pen 166)
one or more processing units (Fig.1 [0036], in FIG. 1, the computer 100 includes a processing unit 110), configured to automatically (Fig.1, [0038], [0052], [0168], methods is designed to automatically recognize the new handwritten ink words at the time the edit mode is activated for a flow. The a pen digitizer 165 and accompanying pen or user input device 166 are  functions that can be performed in conjunction with the computer operating systems of the computer system shown in the Fig):
recognize the indication as a command, and identify a location in the memory, based on a portion of at least one displayed character or graphic object being in proximity to or at a user selected position within the indication (Fig.1 [0036], [0038] user enter commands and information (handwriting character, drawing, graphic object (see Fig.4)) into the computer 100 through input devices, such as a keyboard 101 and a pointing device 102, or pen 166 and digitalize 165. The command corresponds to the editing modes that include texts and symbol inserting as shown in FIG.4 , and cutting, pasting, bolding, underlining, italicizing, coloring, shading, un-deleting, undoing (see [0125]. The processing unit automatically recognize the commends and carry out the operation of inserting handwriting character, graphic object, bolding, underling, etc. . The information and the modified information such as cutting, pasting, bolding, underlining are stored in the memory); and the location being capable of being one of one or more locations in the memory at which to apply the command to the at least one character or graphic object (Fig.4 [0052], for example the handwriting recognition software activate automatically as the user enters text or graphic symbol using the digitalizer165 and the pen 166.  The handwriting recognition software automatically recognize the location of the handwritten character and the graphic symbol to be inserted and display on the screen as shown in Fig. 4). 

As to claim 22, Thacker teaches further configured to generate at least one of an audible signal and a visual signal to indicate a second user selected position closer to the portion than a first user selected position([0142], When the first word is dragged, the entire flow may be moved on the page template to follow the first word. The other words of the dragged flow rearrange themselves to avoid any other flows existing on the page.  If the user attempts
 to drag the first word to a location occupied by another flow, the cursor change shape 
and further dragging may be prohibited. Generate at least one of an audible signal and a visual signal indicative of said proximity associated with said positional location corresponds to signal that force to change the shape of the cursor when the courser is approaching another flow).
As to claim 23, Thacker teaches the location is further identified based on the portion being closest to the position ([0142], as discussed above, if the user attempts to drag the first word to a location occupied by another flow, the cursor change shape and further dragging may be prohibited. Thus, the change of the cursor shape indicates the first word is very close to the location occupied by another flow).  

([0142], When the first word is dragged, the entire flow may be moved on the page template to follow the first word. The other words of the dragged flow rearrange themselves to avoid any other flows existing on the page. The dragging operation indicates the change in the user selection position, (i.e., the starting position and ending position of the dragging operating ).  

As to claim 26, Thacker  teaches the command comprises a command to, automatically: select, insert, paste, delete, remove, replace, move, copy, cut or change an attribute of, the at least one character (Fig.4, [0144], [0151],  with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object), and wherein the attribute of the at least one character comprises font type, size, style or color, or bold, italic, underline, double underline, dotted underline, strikethrough, double strikethrough, capitalized, small caps, or all caps(( Fig.4, [0144], [0151],  with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object), or the command comprises a command to, automatically: insert, paste, select, delete, remove, copy, cut, change an attribute of or move, the at least one graphic object, and wherein the attribute of the at least one graphic object comprises color, style or line thickness(0144], For example, in the editing mode, a user may tap on a word to set an insertion point, or drag the input device to select one or more words. In both instances, a context menu appear that indicates available editing options for the selected words (e.g., copy, cut, underline, bold, italics, etc).

Claim 27 is rejected the same as claim 20 except claim 27 is directed to a method claim. Thus, argument analogous to that presented above for claim 20 is applicable to claim 27.


Claim 30 is rejected the same as claim 23 except claim 30 is directed to a method claim. Thus, argument analogous to that presented above for claim 23 is applicable to claim 30.

Claim 31 is rejected the same as claim 24 except claim 31 is directed to a method claim. Thus, argument analogous to that presented above for claim 24 is applicable to claim 31.

Claim 33 is rejected the same as claim 26 except claim 33 is directed to a method claim. Thus, argument analogous to that presented above for claim 26 is applicable to claim 33.

Regarding claim 34, all claimed limitations are set forth and rejected as per discussion for claim 20

Regarding claim 36, all claimed limitations are set forth and rejected as per discussion for claim 22.

Regarding claim 37, all claimed limitations are set forth and rejected as per discussion for claim 23

 Regarding claim 38, all claimed limitations are set forth and rejected as per discussion for claim 24.




Regarding claim 41, all claimed limitations are set forth and rejected as per discussion for claim 34.

Regarding claim 42, all claimed limitations are set forth and rejected as per discussion for claim 35.

Regarding claim 43, all claimed limitations are set forth and rejected as per discussion for claim 36.
Regarding claim 44, all claimed limitations are set forth and rejected as per discussion for claim 37.

Regarding claim 45, all claimed limitations are set forth and rejected as per discussion for claim 38.

Regarding claim 47, all claimed limitations are set forth and rejected as per discussion for claim 40.

6.  Claims  21, 25, 28, 32, 35,39 and  46 are rejected under 35 U.S.C 103(a) as being unpatentable over Thacker, US 20050114773, in view of Nagae; Hisayoshi (hereafter Nagae), US Patent No.: US 6230169 B 1 published on May 8, 2001.

Regarding claim 21, while Thacke teaches the limitation of claim 1, he fails to teach the limitation of claim 21
 (col .6 lines 60-67, Fig.16, unit 141 col. 18 lines 3-20, Nagae teaches a method of jugging a display limit value T. Specifically whether or not the reduced image of an annotation data item is smaller than the display limit value T can be judged as follows. If the bounding box of an annotation data item is (xi, yi, wi, hi) and at least one of the following equations holds:
Wi*R<T; hi*R<t
it can be judged that the reduced image of the annotation data item is smaller than the display limit value T. The allowed error between the portion and the position
corresponds to the distance between the handwritten characters and the rectangular region that contain the handwritten characters).
Thacker and Nagae are combinable because both are directed to embedding data in electronic document (Abstracts).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate an adjustable rectangular box to insert handwritten document into electronic document taught by Nagae (col.6 lines 60-67, Fig.16) into Thacker.
The suggestion/motivation for doing so would have been to allow user of Thacker to optimize the area where the handwritten document to be inserted by adjusting the rectangular window as desired

As to claim 25, the combination of Thacker and Nagae teaches the location is further identified based on detecting the user selected position (Thacker : As the pen is dragged, the system builds a list of points corresponding to the path of the stroke, as well as the stroke's bounding rectangle and its average Y coordinate. Additionally, the flow owning the space of the (initial X-coordinate, average Y-coordinate) point of the stroke also is determined  see [0061]) proximate the allowed error(Nagae:  as discussed above, the bounding box of an annotation data item is (xi, yi, wi, hi) and at least one of the following equations holds:
Wi*R<T; hi*R<t
it can be judged that the reduced image of the annotation data item is smaller than the display limit value T. The allowed error between the portion and the position corresponds to the distance between the handwritten characters and the rectangular region that contain the handwritten characters).

Claim 28 is rejected the same as claim 21 except claim 28 is directed to a method claim. Thus, argument analogous to that presented above for claim 21 is applicable to claim 28.

Claim 32 is rejected the same as claim 25 except claim 32 is directed to a method claim. Thus, argument analogous to that presented above for claim 25 is applicable to claim 32

Regarding claim 35, all claimed limitations are set forth and rejected as per discussion for claim 21. 

Regarding claim 39, all claimed limitations are set forth and rejected as per discussion for claim 25.

Regarding claim 46, all claimed limitations are set forth and rejected as per discussion for claim 25

Contact Information

If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699